UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6372


EUGENE EDWARD WINDER,

                Plaintiff - Appellant,

          v.

GARY MAYNARD,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-00748-JFM)


Submitted:   September 25, 2014          Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eugene Winder, Appellant Pro Se.    Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eugene     Edward    Winder       appeals    the     district    court’s

order denying relief on his 42 U.S.C. § 1983 (2012) complaint.

We   have   reviewed    the     record    and    find    no     reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See Winder v. Maynard, No. 1:13-cv-00748-JFM (D. Md.

filed Feb. 24, 2014; entered Feb. 25, 2014).                     We dispense with

oral   argument      because    the    facts    and     legal    contentions     are

adequately    presented    in    the     materials      before    this   court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2